 


109 HR 2018 IH: Partners for Fish and Wildlife Act
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2018 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Sullivan introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize the Secretary of the Interior to provide technical and financial assistance to private landowners to restore, enhance, and manage private land to improve fish and wildlife habitats through the Partners for Fish and Wildlife Program. 
 
 
1.Short titleThis Act may be cited as the Partners for Fish and Wildlife Act.
2.Findings and purpose
(a)FindingsCongress finds that—
(1)approximately 60 percent of fish and wildlife in the United States are on private land;
(2)it is imperative to facilitate private landowner-centered and results-oriented efforts that promote efficient and innovative ways to protect and enhance natural resources;
(3)there is no readily available source of technical biological information that the public can access to assist with the application of state-of-the-art techniques to restore, enhance, and manage fish and wildlife habitats;
(4)a voluntary cost-effective program that leverages public and private funds to assist private landowners in the conduct of state-of-the-art fish and wildlife habitat restoration, enhancement, and management projects is needed;
(5)durable partnerships working collaboratively with willing private landowners to implement on-the-ground projects has lead to the reduction of endangered species listings;
(6)Executive Order No. 13352 (69 Fed. Reg. 52989) directs the Departments of the Interior, Agriculture, Commerce, and Defense and the Environmental Protection Agency to pursue new cooperative conservation programs involving the collaboration of Federal, State, local, and tribal governments, private for-profit and non-profit institutions, non-governmental entities, and individuals;
(7)since 1987, the Partners for Fish and Wildlife Program has exemplified cooperative conservation as an innovative, voluntary partnership program that helps private landowners restore wetland and other important fish and wildlife habitat; and
(8)through 33,103 agreements with private landowners, the Partners for Fish and Wildlife Program has accomplished the restoration of 677,000 acres of wetland, 1,253,700 acres of prairie and native grasslands, and 5,560 miles of riparian and in-stream habitat since 1987, demonstrating much of that success since only 2001.
(b)PurposeThe purpose of this Act is to provide for the restoration, enhancement, and management of fish and wildlife habitats on private land through the Partners for Fish and Wildlife Program, a program that works with private landowners to conduct cost-effective habitat projects for the benefit of fish and wildlife resources in the United States.
3.DefinitionsIn this Act:
(1)Federal trust speciesThe term Federal trust species means migratory birds, threatened species, endangered species, interjurisdictional fish, marine mammals, and other species of concern.
(2)Habitat enhancement
(A)In generalThe term habitat enhancement means the manipulation of the physical, chemical, or biological characteristics of a native habitat to change a specific function or seral stage of the native habitat.
(B)InclusionsThe term habitat enhancement includes—
(i)an activity conducted to increase or decrease a specific function for the purpose of benefitting species, including—
(I)increasing the hydroperiod and water depth of a stream or wetland beyond what would naturally occur;
(II)improving waterfowl habitat conditions;
(III)establishing water level management capabilities for native plant communities;
(IV)creating mud flat conditions important for shorebirds; and
(V)cross fencing or establishing a rotational grazing system on native range to improve grassland nesting bird habitat conditions; and
(ii)an activity conducted to shift a native plant community successional stage, including—
(I)burning an established native grass community to reduce or eliminate invading brush or exotic species;
(II)brush shearing to set back early successional plant communities; and
(III)forest management that promotes a particular seral stage.
(C)ExclusionsThe term habitat enhancement does not include regularly scheduled and routine maintenance and management activities, such as annual mowing or spraying of unwanted vegetation.
(3)Habitat establishmentThe term habitat establishment means the manipulation of physical, chemical, or biological characteristics of a project site to create and maintain habitat that did not previously exist on the project site, including construction of—
(A)shallow water impoundments on non-hydric soils; and
(B)side channel spawning and rearing habitat.
(4)Habitat improvementThe term habitat improvement means restoring or artificially providing physiographic, hydrological, or disturbance conditions necessary to establish or maintain native plant and animal communities, including periodic manipulations to maintain intended habitat conditions on completed project sites.
(5)Habitat restoration
(A)In generalThe term habitat restoration means the manipulation of the physical, chemical, or biological characteristics of a site with the goal of returning the majority of natural functions to the lost or degraded native habitat.
(B)InclusionsThe term habitat restoration includes—
(i)an activity conducted to return a project site, to the maximum extent practicable, to the ecological condition that existed prior to the loss or degradation, including—
(I)removing tile drains or plugging drainage ditches in former or degraded wetland;
(II)returning meanders and sustainable profiles to straightened streams;
(III)burning grass communities heavily invaded by exotic species to reestablish native grass and plant communities; and
(IV)planting plant communities that are native to the project site;
(ii)if restoration of a project site to its original ecological condition is not practicable, an activity that repairs 1 or more of the original habitat functions and that involve the use of native vegetation, including—
(I)the installation of a water control structure in a swale on land isolated from overbank flooding by a major levee to simulate natural hydrological processes; and
(II)the placement of streambank or instream habitat diversity structures in streams that cannot be restored to original conditions or profile; and
(iii)removal of a disturbing or degrading element to enable the native habitat to reestablish or become fully functional.
(6)Private land
(A)In generalThe term private land means any land that is not owned by the Federal Government, a State, or a political subdivision of a State.
(B)InclusionsThe term private land includes tribal land and Hawaiian homeland.
(7)ProjectThe term project means a project carried out under the Partners for Fish and Wildlife Program established by section 4.
(8)SecretaryThe term Secretary means the Secretary of the Interior.
4.Partners for fish and wildlife program
The Secretary shall carry out the Partners for Fish and Wildlife Program within the United States Fish and Wildlife Service to provide technical and financial assistance to private landowners for the conduct of voluntary projects to benefit Federal trust species by promoting habitat improvement, habitat restoration, habitat enhancement, and habitat establishment.
5.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act not more than $75,000,000 for each of fiscal years 2006 through 2011. 
 
